 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      AYLWIN JOHNSON, JR.,                                  Case No. 1:17-cv-00755-LJO-EPG (PC)
 9
                         Plaintiff,                         ORDER GRANTING COUNSEL SANJAY
10                                                          SCHMIDT’S REQUEST FOR A
                         v.                                 CONFIDENTIAL TELEPHONE CALL
11                                                          WITH PLAINTIFF
      CALIFORNIA FORENSIC MEDICAL
12    GROUP, et al.,                                        ORDER DIRECTING CLERK OF COURT
                                                            TO EMAIL A COPY OF THIS ORDER TO
13                       Defendants.                        THE WARDEN AND LITIGATION
                                                            COORDINATOR AT CALIFORNIA
14                                                          CORRECTIONAL INSTITUTION
15

16
                                                   ORDER
17
            Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner (CDC #AN-7199) proceeding pro se
18
     and in forma pauperis in this civil rights action, filed pursuant to 42 U.S.C. § 1983. Plaintiff is
19
     currently housed at a California Correctional Institution, in Tehahapi, CA (“CCI Tehachapi”).
20
21          Counsel, Sanjay Schmidt and T. Kennedy Helm, have been appointed for Plaintiff on a

22   limited purpose basis. (ECF No. 51 at 1:19-2:8; ECF No. 61 at 1:23-2:8). Counsel have requested
23   a confidential telephone call with Plaintiff, submitting a letter and declaration in support thereof.
24
            Having considered the request of appointed counsel for a confidential telephone call with
25
     Plaintiff, and good cause appearing therefor, the Court will grant this request.
26
            In accordance with the above, IT IS HEREBY ORDERED THAT:
27

28          1. Counsels’ request for a confidential telephone call with Plaintiff is GRANTED;


                                                        1             CASE NO. 1:17-CV-00755-LJO-EPG (PC): ORDER
 1        2. The Warden, Litigation Coordinator, and other correctional staff as needed at
 2              CCI Tehachapi shall facilitate a confidential telephone call between Aylwin
 3
                Johnson, Jr., and attorneys Sanjay Schmidt and T. Kennedy Helm;
 4
          3. The confidential telephone call shall be placed on Friday, May 3, 2019,
 5
                to begin at 1:30 p.m., or at any other time mutually agreed upon between counsel and
 6

 7              the staff of CCI Tehachapi, and shall continue, without interruption, for a maximum

 8              of sixty (60) minutes or until completed, whichever is earlier. Correctional staff

 9              shall initiate the telephone call by calling attorney Schmidt at (415)-563-8583, who
10
                can then call Mr. Helm and conference him into the call;
11
          4. The telephone conversation shall be a confidential communication between
12
                attorneys Schmidt and Helm and Aylwin Johnson, Jr., and shall be conducted so as not
13
                to be overheard by correctional staff or others. Correctional staff, however, may keep
14

15              Aylwin Johnson, Jr., under visual surveillance during the telephone conversation;

16        5. Failure to comply with this order may result in the imposition of sanctions; and
17        6. The Clerk of Court is directed to serve this order via email on the Warden and
18
                the Litigation Coordinator at CCI Tehachapi.
19

20
     IT IS SO ORDERED.
21

22     Dated:     April 30, 2019                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                      2              CASE NO. 1:17-CV-00755-LJO-EPG (PC): ORDER
